EXHIBIT 10.1

FIFTH AMENDMENT

TO

ADVANCED MEDICAL OPTICS, INC.

401(K) PLAN

The ADVANCED MEDICAL OPTICS, INC. 401(k) PLAN (the “Plan”) is hereby amended as
follows:

 

I. Section 2.20 of the Plan is amended by renumbering subsection (i) as
subsection (j) and by adding the following new subsection (i):

(i) An Eligible Employee who was employed by WaveFront Sciences, Inc. on
January 3, 2007 and who is classified or identified as such in the payroll
records of the Company or in the Stock Purchase Agreement by and among Advanced
Medical Optics, Inc., WaveFront Sciences, Inc. and the Stockholders of WaveFront
Sciences, Inc. shall receive Credited Service for any period of employment with
WaveFront Sciences, Inc. for purposes of the participation, vesting, and
in-service withdrawal provisions of the Plan but shall not receive Credited
Service for any period of employment with WaveFront Sciences, Inc. for purposes
of determining his or her Profit Sharing Percentage pursuant to Section 5.3(c).

 

II. Subject to the closing of the acquisition of IntraLase Corp by the Sponsor,
Section 2.20 of the Plan is amended by renumbering subsection (j) as subsection
(k) and by adding the following new subsection (j):

(j) An Eligible Employee who was employed by IntraLase Corp. on the day prior to
the Closing Date (as such date is defined in Agreement and Plan of Merger by and
among Advanced Medical Optics, Inc., Ironman Merger Corporation and IntraLase
Corp. (the “Merger Agreement”)) and who is classified or identified as such in
the payroll records of the Company or in the Merger Agreement shall receive
Credited Service for any “Periods of Service” credited to such Eligible Employee
under the IntraLase Corp. 401(k) Plan (the “IntraLase Plan”) as of the day prior
to the Closing Date for purposes of participation, vesting, and in-service
withdrawal provisions of the Plan but shall not receive Credited Service for any
Periods of Service credited under the IntraLase Plan for purposes of determining
his or her Profit Sharing Percentage pursuant to Section 5.3(c).

 

III. Section 4.2(b) of Appendix A, Special Provisions for Puerto Rico-Based
Payroll Employees is amended as follows:

(b) Notwithstanding the provisions of Plan Section 4.2(e), a Puerto Rico-based
Participant who has attained age 50 before the close of the Plan Year may elect
to contribute a percentage of his or her Compensation to the Plan as



--------------------------------------------------------------------------------

“catch-up” Before Tax Deposits in accordance with, and subject to the
limitations of, the PR-Code. Such catch-up Before Tax Deposits shall not be
taken into account under paragraph (a) above, Section 4.3 of this Appendix to
the extent permitted under the PR-Code, Plan Section 4.3, Plan Section 13.1 or
any other provision of the Plan implementing the contribution limitations of
Code Sections 402(g) and 415. The provisions of this paragraph (b) shall be
effective as of March 1, 2007 and implemented as of such date or as soon as
administratively feasible thereafter.

IN WITNESS WHEREOF, Advanced Medical Optics, Inc. hereby executes this Fifth
Amendment to the Advanced Medical Optics, Inc. 401(k) Plan on this 1st day of
March, 2007.

 

ADVANCED MEDICAL OPTICS, INC.

BY:

 

/s/ AIMEE WEISNER

  Aimee Weisner   Executive Vice President, Administration, General Counsel, and
Secretary

 

2